NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 16-2374
                                     _____________

                           LUCIO ARRIAGA-HERNANDEZ,
                                           Petitioner

                                             v.

                           ATTORNEY GENERAL OF THE
                           UNITED STATES OF AMERICA,
                                            Respondent
                                 ______________

               ON PETITION FOR REVIEW FROM REINSTATEMENT
                       OF A PRIOR ORDER OF REMOVAL
                           (Agency No. A098-007-534)
                                ______________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    July 13, 2017
                                  ______________

                 Before: McKEE, AMBRO, and ROTH, Circuit Judges.

                               (Filed: September 21, 2017)

                               _______________________

                                      OPINION*
                               _______________________


McKEE, Circuit Judge.

*
 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
          Petitioner Lucio Arriaga Hernandez petitions for review of the reinstatement of

his deportation order. He argues that his arrest violated the Fourth Amendment and his

removal proceedings violated due process. For the reasons that follow, we will dismiss

his petition for review.

                                              I.

         Hernandez is a citizen of Mexico who until recently was residing in Harrisburg,

Pennsylvania. On May 2, 2016, Hernandez parked in the small parking lot of a

convenience store. He intended to wire money from the store. As Hernandez got out of

his car and began walking towards the store, he saw Department of Homeland Security

agents approaching him. According to DHS, the agents had been looking for another

person who lived in the same building as the convenience store.

         The DHS report states that, when the agents saw Hernandez, they “became

suspicious of the individual” because “they were unable to identify the individual.”1 As

the agents approached, Hernandez turned and walked back to his car, got in, and began

backing out of the parking lot. However, the agents “were able to stop” Hernandez and

prevent him from leaving.2 When asked for identification, Hernandez said he was a

Mexican citizen so he didn’t have identification.

         While Hernandez was detained, DHS learned his identity and that he was subject

to a 2013 order of removal. Accordingly, DHS initiated procedures for reinstatement of



1
Ohio App. II at 7.
2
Ohio App. II at 7.

                                              2
that order. Hernandez was removed from the country on or about May 13, 2016, but his

petition for review of his removal followed.

                                             II.3

       Hernandez argues that the statement he made to DHS agents about his identity

should have been suppressed because it was obtained while he was detained and not free

to leave. His detention, he argues, constituted an arrest without probable cause or even

the reasonable suspicion required for a Terry4 stop. Hernandez concedes that ordinarily

when an illegal arrest leads only to the disclosure of identity, the identity cannot be

suppressed.5 However, Hernandez argues that because “the only reason DHS had to stop

[him] was based on racial or ethnic profiling,” this stop was an “egregious” violation of

the Fourth Amendment and therefore the “identity rule” does not apply.6

       Assuming that agents violated Hernandez’s Fourth Amendment rights during the

stop in the parking lot, we hold that on this record, the violation was not an egregious

one.


3
  This Court has jurisdiction to review constitutional or legal questions raised pertaining
to the reinstatement order. See 8 U.S.C. § 1252(a)(2)(D); Verde-Rodriguez v. Att’y Gen.,
734 F.3d 198, 202 (3d Cir. 2013).
4
  Terry v. Ohio, 392 U.S. 1 (1968).
5
  I.N.S. v. Lopez-Mendoza, 468 U.S. 1032, 1039 (1984) (“The ‘body’ or identity of a
defendant or respondent in a criminal or civil proceeding is never itself suppressible as a
fruit of an unlawful arrest, even if it is conceded that an unlawful arrest, search, or
interrogation occurred.”).
6
  See Oliva-Ramos v. Att’y Gen., 694 F.3d 259, 275 (3d Cir. 2012) (“[T]he exclusionary
rule may apply in removal proceedings where an alien shows ‘egregious violations of
Fourth Amendment or other liberties that might transgress notions of fundamental
fairness and undermine the probative value of the evidence obtained.’” (quoting Lopez-
Mendoza, 468 U.S. at 1051)).

                                               3
       As we articulated in Olivia-Ramos, whether a violation is “egregious,” such that

evidence of an individual’s identity may be suppressed, depends on the “totality of the

circumstances” of the stop, including:

       [W]hether [the petitioner] can establish intentional violations of the Fourth
       Amendment, whether the seizure itself was so gross or unreasonable in
       addition to being without a plausible legal ground, (e.g., when the initial
       illegal stop is particularly lengthy, there is an unnecessary and menacing
       show or use of force, etc.), whether improper seizures, illegal entry of
       homes, or arrests occurred under threats, coercion or physical abuse, the
       extent to which the agents reported to unreasonable shows of force, and
       finally, whether any seizures or arrests were based on race or perceived
       ethnicity.7
In Olivia-Ramos, we also adopted the reasoning of the Court of Appeals for the Second

Circuit in Almeida-Amaral v. Gonzales.8 That decision noted that, “even where the

seizure is not especially severe, it may nevertheless qualify as an egregious violation if

the stop was based on race.”9 However, in that case the Second Circuit ultimately

concluded that the border patrol agent’s stop of a seventeen-year-old boy walking into a

gas station parking lot was not egregious even though “the arresting agent . . . had no

valid reason or suspicion to justify his stop.”10

       Here, by contrast, the agents did have reason to suspect Hernandez. When

Hernandez spotted the agents, he changed course and walked back to his car instead of




7
  Id. at 279. An egregious violation may also be shown where the violation “undermined
the reliability of the evidence in dispute.” Id. at 278. Here, however, nothing before us
raises doubts about the veracity of the evidence obtained as a result of Hernandez’s stop.
8
  Id. at 278 (citing Almeida-Amaral v. Gonzales, 461 F.3d 231, 235 (2d Cir. 2006).
9
  Almeida-Amaral, 461 F.3d at 235.
10
   Id. at 236.

                                               4
continuing towards the grocery store.11 Only after Hernandez turned around and got in his

car to leave did the officers prevent him from leaving the parking lot. Furthermore, this

case presents no other indications of egregiousness as outlined in Olivia-Ramos: There is

no evidence that the stop was particularly lengthy, coercive, or threatening. The agents

who stopped Hernandez did not use force against him, nor did they intrude on private

property.12 Based on the record before us, we cannot conclude that that Hernandez was

stopped solely because of his apparent ethnicity or national origin. Although it is

certainly conceivable that Hernandez would not have been stopped if his features did not

suggest his national origin, there is scant (if any) evidence in the record to support that

conclusion.13 Accordingly, we cannot conclude that Hernandez’s stop was egregious. As

a result, even if his stop violated the Fourth Amendment, the evidence of his identity may

not be suppressed.

       Hernandez also argues that the reinstatement procedures violate his due process

rights because he was unable to assert possible defenses to removal such as eligibility for

DACA or VAWA protections. However, as the petitioner notes in his brief, in Ponta-

Garcia v. Attorney General of the United States,14 we held that reinstatement of removal



11
   See Cervantes-Cuevas v. I.N.S., 797 F.2d 707, 709–10 (9th Cir. 1985) (finding a basis
for reasonable suspicion when agents knew undocumented individuals were fleeing an
area and the petitioner slowed down, then sped up, upon seeing the Border Patrol car).
12
   See Olivia-Ramos, 694 F.3d at 279 (noting that “inva[sion] of private property” and
“illegal entry of homes” factor into whether or not a seizure is an egregious one).
13
   See Almeida-Amaral, 461 F.3d at 237 (“[The petitioner] offers nothing other than his
own intuition to show that race played a part in the arresting agent’s decision.”).
14
   557 F.3d 158 (3d Cir. 2009).

                                              5
procedures do not violate due process guarantees.15 Therefore, we are constrained by

precedent, and cannot review his reinstatement order on due process grounds.16

                                           III.

      For the reasons set forth above, we deny the petition to review the order of

reinstatement.




15
   Id. at 163.
16
   This court may review whether the removal order was properly reinstated. See id. at
165 (remanding a reinstatement order because the petitioner may not have reentered
illegally and the original removal order may have been invalidated). However, Hernandez
does not dispute the factual underpinnings that made reinstatement appropriate here.

                                            6